Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 07/18/2018.
Claims 1, 3-5, 9 and 10. Claims 2 and 8 have been deleted. Therefore, Claims 1, 3-7, 9 and 10 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have been considered. 
In the remarks Applicant argues, “The claimed invention of creating the user intention profile could not, as a practical matter, be performed entirely in a human’s mind. Thus, the claims are related to a method which is not a mental process.”
	Examiner respectfully disagrees. The claims recite the abstract concept of Mental Processes related to concepts that can be performed in the human mind (pen and paper) such as observation and evaluation of data. This is seen in the steps of creating behavior data from collecting and analyzing behavior logs and determining a purchase intention of the user based on the behavior data and purchase probabilities (i.e. collecting information, analyzing it and displaying certain results). 


Applicant argues, “The claims in this application recite many meaningful limitations and are certainly more than a drafting effort designed to monopolize a judicial exception…, thus integrating the claims into a practical application.”
The claimed limitations do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. For instance the additional elements of a server comprising a processor, a non-transitory storage medium are generic computer components for performing the storing logs and item models, create behavior data, determine purchase intention, acquire keyword vector, extracting keyword ranking information and creating a user intention profile are related to steps such as collecting information, analyzing information and producing a result which is considered abstract. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.


Applicant’s arguments, see Remarks, filed 11/20/2020, with respect to 35 U.S.C. 103 with respect to Mitra and Hueter have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim 1 and 10 are objected to for the following informality. Claim 1 recites, “…and generated from items vectors corresponding to the multiple items…” at lines 13-14. There is a grammatical error with “items vectors”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites creating behavior data based on logs corresponding to successive behavior by analyzing logs, determining a purchase intention of the user and an item of interest based on the behavior data and a purchase probability model by extracting a purchase pattern and a non-purchase pattern of other users who accessed the online site, acquiring keyword vectors corresponding to the items of interest, extracting keyword ranking information related to the user and creating a user intention profile. The limitation under its broadest reasonable interpretation covers performance of the limitations in the human mind (Mental Process). For example creating behavior data, detection a purchase intention and extracting keyword ranking information involves analyzing data (e.g. evaluation or judgment) using generic computer components (e.g. a processor). Accordingly, the claim recites the abstract idea of Mental Processes. The claims also involve Certain Methods of Organizing Human Activity related to sales activities or behaviors (commercial interactions).

The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of creating behavior data, detecting a purchase intentions, acquiring a keyword vector corresponding to the item of interest and creating a user intention profile. Claim 10 recites the additional elements of a server comprising a processor, a non-transitory storage medium for performing the storing logs and item models, create behavior data, determine purchase intention, acquire keyword vector, extracting keyword ranking information and creating a user intention profile. 
 The steps of creating behavior data and creating a user intention profile involve analyzing and combining data. The steps of detecting, acquiring and extracting are data gathering activities, which is conventional activity.  Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (e.g. a server). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a server). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.  


	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683